Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 06/08/20.
Claims 1-10 are pending and have been examined.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because it does not include a concise statement of the technical disclosure of the patent and that which is new in the art to which the invention pertains Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinrich et al. (2011/0144640).
	Regarding claims 1-3, McCuen discloses a surgical instrument assembly, comprising: a shaft (Fig. 1); an end effector (160) attached to said shaft; an actuation member (Figs. 7-8) positioned within said shaft; a motor (inherently disclosed as an electro-mechanical assembly 619) configured to actuate said actuation member; an orientation detection system configured to determine the orientation of said shaft relative to said motor (par. 125; Also, note that the shaft is rotatable and pivotable with respect to the handle assembly, and wherein the detection system monitor the changes in distance and deflection between “M” of portions of the instrument, such as between the “M” on the shaft and the “M” on the handle; Figs. 3 and 6; par. 127); and a control circuit (625; Fig. 8) configured to adjust the actuation of said motor based on the determined orientation of said shaft relative to said motor  (pars. 127-131, 142, 154); the 
	Regarding claims 4-5, Heinrich discloses wherein the control circuit is configured to adjust a rate of actuation (such as adjust the amount of energy provided) of said actuation member; and, wherein the control circuit is configured to adjust a stroke length of said actuation member (pars. 143, 154-156). 
	Regarding claim 6, Heinrich discloses a gyroscope (par. 126), which is capable of determine orientation of the end effector relative to gravity.
	Regarding claim 7, Heinrich discloses wherein the control circuit is configured to adjust a control program of the instrument based on the determined orientation of the patient (i.e. orientation of the target tissue portion; par. 126).
	Regarding claim 8, Heinrich is also capable of adjust a force required to actuate a trigger (134) based on orientation of the handle with respect to target tissue portion (since the system determine the position of the handle relative to target tissue, as shown in par. 126; and the amount of energy delivered can be adjusted and/or controlled, pars. 119, 127, 146, 154-156).
	Regarding claims 9-10, Heinrich’s instrument and/or control program is capable of reduce or increase the force required to actuate the trigger based on signals from the “M”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731